DETAILED ACTION
Claims 1, 2, 4, 5, and 7-20 are presented for examination.
Claims 1, 4, 5, and 10 are amended.
Claims 3 and 6 are canceled.
Claims 19 and 20 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 7-8, filed on May 23, 2022, in response to the Final Rejection mailed on April 13, 2022, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 4, 5, and 7-20 (renumbered as claims 1-18) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1, 2, 4, 5, and 7-20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “…, wherein the measurement report comprises the channel state information of one or more of the reporting subbands; receiving dynamic signaling, wherein the dynamic signaling comprises a third information bitmap, …, wherein the information bit map is used to indicate the reporting subband and a non-reporting subband in the reporting band, …; and selecting, based on an index indicator of the third information bitmap, the reporting subband and the non-reporting subband that are indicated by the first information bitmap or the reporting subband group and non-reporting subband group indicated by the second information bitmap; …” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Faxer et al., U.S. Publication No. 2019/0199420, which discloses a channel measurement method for a to-be-measured frequency band that comprises reporting subbands and at least one non-reporting subband obtaining channel state information of each reporting subband [fig. 4B, paragraphs 0025-0027, 0065, 0066, 0074, 0081]. The cited portions of Faxer do not disclose wherein the measurement report comprises the channel state information of one or more of the reporting subbands; receiving dynamic signaling, wherein the dynamic signaling comprises a third information bitmap, wherein the information bit map is used to indicate the reporting subband and a non-reporting subband in the reporting band, and selecting, based on an index indicator of the third information bitmap, the reporting subband and the non-reporting subband that are indicated by the first information bitmap or the reporting subband group and non-reporting subband group indicated by the second information bitmap. Therefore, Faxer fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closest prior art of record is Kim et al., U.S. Publication No. 2015/0172024, which discloses a channel measurement method wherein the channel state information of the at least one non-reporting subband and the channel state information of the reporting subbands are of different types [fig. 8, 72, 13, 17, 19, paragraphs 0088, 0101, 0103, 0108, 0110, 0139]. The cited portions of Kim do not disclose wherein the measurement report comprises the channel state information of one or more of the reporting subbands; receiving dynamic signaling, wherein the dynamic signaling comprises a third information bitmap, wherein the information bit map is used to indicate the reporting subband and a non-reporting subband in the reporting band, and selecting, based on an index indicator of the third information bitmap, the reporting subband and the non-reporting subband that are indicated by the first information bitmap or the reporting subband group and non-reporting subband group indicated by the second information bitmap. Therefore, Kim fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Faxer or Kim disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 10 and 18, includes similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469